245 F.2d 234
UNITED STATES ex rel. Horace JONES, Petitioner,v.Mark S. RICHMOND, Warden, Connecticut State Prison, Respondent.
United States Court of Appeals Second Circuit.
Submitted April 1, 1957.Decided May 15, 1957.

Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and LEIBELL, District Judge.
PER CURIAM.


1
There is some question here whether relator, now raising new issues, has exhausted his state remedies as to them.  In any event we do not think he makes a showing of federal questions adequate to deserve encouragement to proceed further.  The record of the state hearing discloses careful consideration and representation in his behalf by the Public Defender, a responsible state official.  On the issue of the tribunal to determine the degree of his guilt, Judge Cotter of the State Superior Court has carefully examined the authorities with the identical result stated by Judge Smith in a companion case to this which we have just recently affirmed.  U.S. ex rel. Oakley v. Cummings, 2 Cir., Feb. 15, 1957, affirming denial of habeas corpus on the memorandum-decision of Judge Smith, rehearing denied, 2 Cir., March 12, 1957.


2
Accordingly the motion for a certificate of probable cause is denied and the appeal is therefore dismissed.